639 N.W.2d 55 (2002)
Terry RAATZ, Respondent,
v.
UNITOG RENTAL SERVICES and Specialty Risk Services, Relators, and
Walgreen Company, Intervenor.
No. C6-01-1975.
Supreme Court of Minnesota.
January 30, 2002.
Jeffrey J. Lindquist, Pustorino, Tilton, Parrington & Lindquist, PLLC, Minneapolis, for relators.
Russell J. LaCourse, LaCourse Law Office, P.A., Duluth, for respondent.
Considered and decided by the court en banc.

O R D E R
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 16, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
*56 Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ PAUL H. ANDERSON,
Associate Justice